Citation Nr: 0526066	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  99-20 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to January 
1966. 

This appeal arises from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico, which denied service connection 
for PTSD and heart disease.  During the course of the appeal 
the veteran moved to the State of Georgia, and this appeal 
was transferred to the Board of Veterans' Appeals (Board) 
from the Atlanta, Georgia RO.   

In his February 1999 notice of disagreement, the veteran 
limited his appeal to the issue of service connection for 
post-traumatic stress disorder.  38 C.F.R. §§ 20.200, 20.201 
(2004).  

The veteran's claim was remanded by the Board in October 2001 
for additional development.  When it was returned to the 
Board it was again remanded in July 2004.  The development 
ordered has been complete to the extent possible.  Stegall v. 
West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran was not engaged in combat with the enemy.  

2.  The veteran's claimed in-service stressors have not been 
verified.  

3.  The diagnoses of PTSD in the claims folder are not based 
on verified stressors.  


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The February 1999 rating decision which denied the veteran's 
claim for service connection for PTSD, preceded the passage 
of the VCAA.  In October 2001, the Board remanded the claim 
to the RO, in part, to notify the veteran of the passage of 
the VCAA.  In March 2003, the RO sent a letter to the veteran 
notifying him of the provisions of VCAA.  The letter also 
explained what evidence was necessary to support his claim, 
what evidence was needed from the veteran, how VA could 
assist the veteran and VA's duty to assist with obtaining 
evidence.  

Earlier in November 2001, the RO sent the veteran a letter 
enclosing a questionnaire about his PTSD.  He was 
specifically asked to provide information about his claimed 
stressors.  The letter requested that the veteran inform the 
RO of the exact dates of the events and names of any 
individuals involved.  The RO readjudicated the claim in the 
May 2003 supplemental statement of the case.  In the July 
2004 Board remand, it was again explained to the veteran that 
his claimed stressors had not been verified.  The actions 
required of the veteran were outlined.  VA sent a letter to 
the veteran in July 2004 explaining what actions were 
required of the veteran.  The letter listed the types of 
evidence which might be used to support his claim.  The 
veteran did not respond.  VA obtained the veteran's complete 
personnel file and service medical records.  

The Board of Veterans' Appeals (Board) has concluded the RO 
cured any defect in the prior notice to the veteran.  In the 
circumstances of this case, a remand to have the RO take 
additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The veteran did not identify any other relevant records.  VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  the veteran has been furnished all the 
intended benefits of VCAA.  See generally Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Post-traumatic stress disorder. Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of Sec. 3.1(y) of this part and the claimed stressor is 
related to that prisoner-of-war experience, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304 (f)(2004).  

Factual Background and Analysis.  The veteran's DD Form 214 
indicates he served from April 1962 to January 1966.  He was 
an administrative specialist.  He had no foreign service.  

When asked by the RO to describe his claimed in-service 
stressors, the veteran submitted his statement in June 2002.  
The veteran stated that orders were cut for him to McGuire 
Air Force Base.  His buddies were from Keesler Air Force 
Base.  They traded.  His buddy went to Vietnam and was killed 
on orders meant for the veteran.  

Beginning in 1982 medical records indicate the veteran 
suffered from anxiety and depression.  October 1988 VA 
records noted situational anxiety and depression related to 
low back pain and heart disease.  

Private hospital records from November 1989 included 
diagnosis of bipolar disorder, with chronic lithium therapy.  

The veteran submitted a statement from a private psychologist 
in December 1998.  She indicated the veteran met the 
diagnostic criteria for both moderate to severe, anxiety, 
depression and PTSD.  

VA records from Tallahassee noted the veteran was receiving 
medication for a psychiatric disorder, but did not include 
any evaluations.  The only diagnoses were anxiety state, not 
otherwise specified, and cyclothymic disorder.  April 2003 
notes indicated an evaluation was recommended to address the 
veteran's claims of having PTSD.  

In an August 2005 statement a private treatment facility it 
was reported that the veteran had been coming to Grady Mental 
Health since December 2002 and that his diagnosis was PTSD.  
It was further noted that, due to the loss of all his friends 
in the Vietnam war and the recent news reports of soldiers 
losing their life in Iraq, his symptoms of PTSD were 
occurring on a daily basis.  

Service connection for PTSD requires diagnosis of PTSD and 
evidence of a link between the diagnosis and a verified 
stressor.  38 C.F.R. § 3.304.  Verification is not required 
when the claimed stressor is related to combat.  

In this case the veteran stated he was not involved in 
combat.  Service personnel records indicate he did not serve 
in the Republic of Vietnam.  The service personnel records do 
not reflect the veteran was awarded any awards which would be 
indicative of combat.  Originally the veteran stated he was 
not sent to Vietnam.  The Board noted the veteran later 
claimed to have been sent on temporary duty to the Republic 
of Vietnam.  He did not, however, state that he was engaged 
in combat during the temporary duty.  His service personnel 
records do not include any references to travel outside the 
continental United Stated States.  His claimed stressor 
involves the death of a buddy he claims was sent to Vietnam 
in his place.  Where the record does not reflect that the 
veteran was "engaged in combat with the enemy," his 
assertions standing alone, can not establish that the event 
claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. 
App. 163 (1996).  The Board has concluded the veteran was not 
engaged in combat with the enemy.  Gaines v. West, 11 Vet. 
App. 353 (1998).  Therefore his claimed in-service stressors 
must be verified.  

The veteran has only stated that he had a friend or friends 
who were sent to Vietnam, when he was not, and that they were 
killed.  He has not provided a name or names, dates or places 
of assignment.  The Board has concluded the stressors as 
described by the veteran are too vague to be verifiable.  
Fossie v. West, 12 Vet. App. 1, 6 (1998).  

The Board is aware that verification of stressors is not 
limited to review of the service records.  In the July 2004 
letter to the veteran from VA, a list of alternative sources 
of verification, was sent to the veteran.  The veteran did 
not submit any evidence to support his claimed in-service 
stressors.  

The veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Also, the veteran's 
statements to medical care providers are not credible 
supporting evidence that the in-service event actually 
occurred.  Moreau v. Brown, 9 Vet. App.  389, 394-396 (1996).  

The Board considered whether  the veteran should be afforded 
a VA examination.  The United States Court of Appeals for 
Veterans Claims (Court) in Cohen v. Brown, 10 Vet App. 128 
(1997) held the veteran should be afforded a VA examination 
when the diagnosis of PTSD was questioned based on the 
insufficiency of the stressors.  The Court explained that 
sufficiency of stressors was medical question which could 
only be addressed by a competent medical professional.  
Veterans should be examined when there was a question as to 
the sufficiency of a verified stressor.  In this instance the 
claimed stressor has not been verified.  The diagnosis of 
PTSD may be questioned on the basis the claimed event itself 
did not occur, not whether the claimed stressor was of 
sufficient severity to cause PTSD.  The question presented in 
this case is not one requiring a medical opinion, but 
credible supporting evidence that the stressor occurred.  

Remanding the veteran's claim for a VA examination would not 
provide the evidence needed to establish service connection 
for PTSD.  In Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992) the Court held that just because a physician or other 
health professional accepted the appellant's description of 
his active service experiences as credible and diagnosed the 
appellant as suffering from PTSD does not mean VA is required 
to grant service connection for PTSD.  

In the absence of verification of the veteran's claimed 
stressors, service connection for PTSD is not warranted.  


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	V. L. Jordan 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


